Exhibit 10.1

Schedule of Omitted Documents

Exhibit 10.1 to Annual Report on Form 10-K

Harbor Diversified, Inc.

LIST OF INDEMNITEES

Each of the individuals identified below is a party to an indemnification
agreement with Harbor Diversified, Inc. in the form attached herewith as Exhibit
10.1 to Harbor Diversified, Inc.’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2019:

 

Name    Date Signed Nolan Bederman    June 30, 2020 Richard A. Bartlett   
June 30, 2020 Kevin Degen    June 30, 2020 Christine R. Deister    June 30, 2020

 

-1-



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated                     ,
20        , is by and between Harbor Diversified, Inc., a Delaware corporation
(the “Company”), and                      (“Indemnitee”).

RECITALS

A.        Indemnitee is a director or an officer of the Company.

B.        The board of directors of the Company (the “Board”) has determined
that enhancing the ability of the Company to attract and retain as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification is available.

C.        In recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director or officer of the Company and enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights, the Company
wishes to provide in this Agreement for the indemnification of, and the
advancement of Expenses to, Indemnitee as set forth in this Agreement.

D.        The rights provided to Indemnitee pursuant to this Agreement are
intended to be enforceable irrespective of, among other things, any amendment to
the Company’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws (as amended, and in effect from time to time, the “Constituent
Documents”), any change in the composition of the Board, and any change in
control or business combination transaction relating to or involving the
Company.

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
continue to provide services to the Company, the parties hereby agree as
follows:

1. Services to the Company. Indemnitee agrees to continue to serve as a director
or officer of the Company for so long as Indemnitee is duly elected or
appointed, until Indemnitee tenders Indemnitee’s resignation or until Indemnitee
is terminated by the Company, as applicable. This Agreement shall not be deemed
an employment agreement between Indemnitee and the Company. Indemnitee
specifically acknowledges that Indemnitee’s service to the Company is at will,
and Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment agreement
(or similar agreement) between Indemnitee and the Company, other applicable
severance or change of control agreements duly adopted by the Board or, with
respect to service as a director or officer of the Company, by the Constituent
Documents or Delaware law. This Agreement shall continue in force after
Indemnitee has ceased to serve as a director or officer of the Company.

2. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Agreement” shall have the meaning ascribed to it in the preamble above.

 

-2-



--------------------------------------------------------------------------------

(b) “Beneficial Owner” has the meaning given to such term in Rule 13d-3 under
the Exchange Act.

(c) “Board” shall have the meaning ascribed to it in the recitals above.

(d) “Business Combination” means a reorganization, merger, consolidation or
similar transaction relating to or involving the Company.

(e) “Change in Control” means the occurrence after the date of this Agreement of
any of the following events:

(i) Acquisition of Stock by Third Party. Any Person who is not a stockholder of
the Company as of the effective date of this Agreement becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the Voting Securities, unless the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding Voting
Securities;

(ii) Corporate Transactions. The consummation of a Business Combination, unless
immediately following such Business Combination, (1) the Beneficial Owners of
the Voting Securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction, (2) no Person (excluding any Person resulting
from such Business Combination) is the Beneficial Owner, directly or indirectly,
of twenty percent (20%) or more of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of such Person except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the Board of Directors of
the Person resulting from such Business Combination were Continuing Directors,
at the time of the execution of the initial agreement or of the action of the
Board, providing for such Business Combination;

(iii) Change in Board of Directors. The Continuing Directors cease for any
reason to constitute at least a majority of the members of the Board; or

(iv) Liquidation. The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or an agreement or series of
agreements for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions).

(f) “Claim” means:

(i) any threatened, pending or completed action, suit, demand, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or

(ii) any inquiry, hearing or investigation that Indemnitee determines might lead
to the institution of any such action, suit, demand, proceeding or alternative
dispute resolution mechanism.

 

-3-



--------------------------------------------------------------------------------

(g) “Company” shall have the meaning ascribed to it in the preamble above.

(h) “Constituent Documents” shall have the meaning ascribed to it in the
recitals above.

(i) “Continuing Directors” means, during a period of two consecutive years, not
including any period prior to the execution of this Agreement, the individuals
collectively who, at the beginning of such period, constituted the Board
(including for this purpose any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved).

(j) “Delaware Court” means the Court of Chancery of the State of Delaware.

(k) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5 hereof.

(n) “Expenses” means any and all expenses (including reasonable attorneys’ and
experts’ fees), court costs, transcript costs, travel expenses, duplicating
costs, and all other costs and expenses incurred in connection with
investigating, defending, being a witness in or participating in, or preparing
to defend, be a witness in or participate in, any Claim. Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Claim, including, without limitation, the premium, security for, and other costs
relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 5 only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses
shall not include amounts paid in settlement by Indemnitee or the amount of any
judgments or fines against Indemnitee.

(o) “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or by
reason of an action or inaction by Indemnitee in any such capacity (whether or
not serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Agreement).

(p) “Indemnitee” shall have the meaning ascribed to it in the preamble above.

(q) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently performs, nor in
the past five (5) years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning other indemnitees
under similar agreements) or (ii) any other party to the Claim giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

-4-



--------------------------------------------------------------------------------

(r) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), excise taxes,
amounts paid or payable in settlement, including any interest, assessments, any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement and all other charges paid
or payable in connection with investigating, defending, being a witness in or
participating in, or preparing to defend, be a witness in or participate in, any
Claim.

(s) “Notification Date” shall have the meaning ascribed to it in Section 10(c)
below.

(t) “Other Indemnity Provisions” shall have the meaning ascribed to it in
Section 14 below.

(u) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

(v) “Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 10(b) below.

(w) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.

3. Indemnification and Exculpation. Subject to the terms of this Agreement, the
Company shall indemnify and hold Indemnitee harmless, to the fullest extent
permitted by the laws of the State of Delaware in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase (but not to
decrease) the scope of such permitted indemnification, against any and all
Losses if Indemnitee was or is or becomes a party to or participant in, or is
threatened to be made a party to or participant in, any Claim by reason of or
arising in whole or in part out of an Indemnifiable Event, including, without
limitation, Claims brought by or in the right of the Company, Claims brought by
third parties, and Claims in which Indemnitee is solely a witness. Without
limiting the generality of the foregoing, Indemnitee shall not be liable to the
Company for, and the Company hereby releases Indemnitee from, any Claim brought
by or in the name of the Company for which (and to the extent) Indemnitee would
otherwise be entitled to indemnification from the Company pursuant to this
Agreement.

4. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim by
reason of or arising in whole or in part out of an Indemnifiable Event.
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. Without limiting the generality or effect of the foregoing,
within thirty (30) calendar days after any request by Indemnitee, the Company
shall, in accordance with such request, (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses, as determined in the
Company’s discretion. Execution and delivery to the Company of this Agreement by
Indemnitee constitutes an undertaking by Indemnitee, and Indemnitee hereby
agrees, to repay any amounts paid, advanced or reimbursed by the Company
pursuant to this Section 4 in respect of Expenses relating to, arising out of or
resulting from any Claim in respect of which it shall be determined, pursuant to
Section 10, following the final disposition of such Claim, that Indemnitee is
not entitled to

 

-5-



--------------------------------------------------------------------------------

indemnification hereunder. No other form of undertaking shall be required other
than the execution of this Agreement. Indemnitee’s obligation to reimburse the
Company for Expense Advances shall be unsecured and no interest shall be charged
thereon.

5. Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify and hold
Indemnitee harmless against, and, if requested by Indemnitee, shall advance to
Indemnitee subject to and in accordance with Section 4, any Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any action or
proceeding by Indemnitee for (a) indemnification or reimbursement or advance
payment of Expenses by the Company under any provision of this Agreement, or
under any other agreement or provision of the Constituent Documents now or
hereafter in effect relating to Claims relating to Indemnifiable Events, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company. However, in the event that Indemnitee is ultimately
determined not to be entitled to such indemnification or insurance recovery, as
the case may be, then all amounts advanced under this Section 5 shall be repaid.
Indemnitee shall be required to reimburse the Company in the event that a final
judicial determination is made that such action brought by Indemnitee was
frivolous or not made in good faith.

6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event, but not for the total
amount thereof, the Company shall nevertheless indemnify and hold Indemnitee
harmless for the portion thereof to which Indemnitee is entitled.

7. Contribution in the Event of Joint Liability. To the fullest extent
permissible under applicable law, if the indemnification and hold harmless
rights provided for in this Agreement are unavailable to Indemnitee in whole or
in part for any reason whatsoever, the Company, in lieu of indemnifying and
holding harmless Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Indemnifiable Event, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Indemnifiable Event in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees, trustees, fiduciaries and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

8. Notification and Defense of Claims.

(a) Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim of which Indemnitee becomes aware which could
relate to an Indemnifiable Event or for which Indemnitee could seek Expense
Advances, including a brief description (based upon information then available
to Indemnitee) of the nature and amount of, and the facts underlying, such Claim
and the anticipated cost of defending such Claim. The failure by Indemnitee to
timely notify the Company hereunder shall not relieve the Company from any
liability hereunder other than to the extent the Company’s ability to
participate in the defense of such claim was materially and adversely prejudiced
by such failure.

(b) Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel

 

-6-



--------------------------------------------------------------------------------

reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any such Claim, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense of such Claim other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own legal counsel in such Claim, but all Expenses related to such counsel
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s own expense; provided, however, that if (i) Indemnitee’s
employment of its own legal counsel has been authorized by the Company,
(ii) Indemnitee’s counsel has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of such Claim,
(iii) after a Change in Control, Indemnitee’s employment of its own counsel has
been approved by the Independent Counsel or (iv) the Company shall not in fact
have employed counsel to assume the defense of such Claim, then Indemnitee shall
be entitled to retain its own separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any such Claim) and all
Expenses related to such separate counsel shall be borne by the Company.

(c) Access to Information. In the event of a Claim, upon request by Indemnitee,
the Company shall cooperate in providing to Indemnitee’s legal counsel, access
to all Company documents and information reasonably necessary to Indemnitee’s
defense of such Claim.

9. Procedure Upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification within thirty (30) days following the final disposition of the
Claim. Indemnification shall be made insofar as Indemnitee is entitled to
indemnification in accordance with Section 10 below.

10. Determination of Right to Indemnification.

(a) Mandatory Indemnification; Indemnification as a Witness.

(i) Mandatory Indemnification. To the extent that Indemnitee shall have been
successful on the merits or otherwise in defense of any Claim relating to an
Indemnifiable Event or any portion thereof or in defense of any issue or matter
therein, including, without limitation, dismissal without prejudice or
settlement of the Claim (subject to the terms of Section 12 below), Indemnitee
shall be indemnified against all Losses relating to such Claim in accordance
with Section 3 to the fullest extent allowable by law.

(ii) Indemnification as a Witness. To the extent that Indemnitee’s involvement
in a Claim relating to an Indemnifiable Event is to prepare to serve and serve
as a witness, and not as a party, Indemnitee shall be indemnified against all
Losses incurred in connection therewith to the fullest extent allowable by law.

(b) Standard of Conduct. To the extent that the provisions of Section 10(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied the
applicable standard of conduct under Delaware corporate law that is the minimum
required condition to Indemnitee’s entitlement to indemnity as provided in
Section 3 against Losses relating to such Claim and any determination that

 

-7-



--------------------------------------------------------------------------------

Expense Advances must be repaid to the Company (a “Standard of Conduct
Determination”) shall be made as follows:

(i) if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

(ii) if a Change in Control shall have occurred, (A) if Indemnitee so requests
in writing, by a majority vote of the Disinterested Directors, even if less than
a quorum of the Board or (B) otherwise, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within thirty (30) calendar days of such request, any and all
Expenses incurred by Indemnitee in cooperating with the Person or Persons making
such Standard of Conduct Determination.

(c) Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 10(b) to be made as promptly as practicable. If the Person or
Persons designated to make the Standard of Conduct Determination under
Section 10(b) shall not have made a determination within thirty (30) calendar
days after the later of (i) receipt by the Company of a written request from
Indemnitee for indemnification pursuant to Section 9 (the date of such receipt
being the “Notification Date”) and (ii) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (B) a final
judicial determination that any or all such indemnification is expressly
prohibited under applicable law; provided, however, that such thirty
(30) calendar day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) calendar days, if the Person or Persons making such
determination in good faith requires such additional time to obtain or evaluate
information relating thereto. Notwithstanding anything in this Agreement to the
contrary, no determination as to entitlement of Indemnitee to indemnification
under this Agreement shall be required to be made prior to the final disposition
of any Claim.

(d) Payment of Indemnification. The Company shall pay to Indemnitee, within
thirty (30) calendar days after the later of (A) the Notification Date, or
(B) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) below is satisfied, an amount equal to such Losses, if, in regard
to any Losses:

(i) Indemnitee shall be entitled to indemnification pursuant to Section 10(a);

(ii) no Standard of Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or

(iii) Indemnitee has been determined or deemed pursuant to Section 10(b) or
Section 10(c) to have satisfied the Standard of Conduct Determination.

 

-8-



--------------------------------------------------------------------------------

(e) Selection of Independent Counsel for Standard of Conduct Determination. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 10(b)(i), the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Indemnitee advising
Indemnitee of the identity of the Independent Counsel so selected. If a Standard
of Conduct Determination is to be made by the Independent Counsel pursuant to
Section 10(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within ten (10) calendar days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the individual or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences shall
apply to such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections. If no Independent Counsel that is permitted under the
foregoing provisions of this Section 10(e) to make the Standard of Conduct
Determination shall have been selected within thirty (30) calendar days after
the Company gives its initial notice pursuant to the first sentence of this
Section 10(e) or Indemnitee gives its initial notice pursuant to the second
sentence of this Section 10(e), as the case may be, either the Company or
Indemnitee may petition the Delaware Court to resolve any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or to appoint as Independent Counsel an individual or
firm to be selected by the Court or such other person as the Court shall
designate, and the individual or firm with respect to whom all objections are so
resolved or the individual or firm so appointed will act as Independent Counsel.
In all events, the Company shall pay all of the reasonable fees and expenses of
the Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 10(b).

(f) Presumptions and Defenses.

(i) Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the Person or Persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Delaware Court. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct or failure by the Company to reach
such a determination may be used as a defense to any legal proceedings brought
by Indemnitee to secure indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that Indemnitee has
not met any applicable standard of conduct.

(ii) Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist,

 

-9-



--------------------------------------------------------------------------------

Indemnitee shall be deemed to have acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
if Indemnitee’s actions or omissions to act are taken in good faith reliance
upon the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board or by any other Person (including
legal counsel, accountants and financial advisors) as to matters Indemnitee
reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company. In addition, the knowledge and/or actions, or failures to act, of any
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnity hereunder.

(iii) No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

(iv) Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

(v) Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 10(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section 10(a)(i).
The Company shall have the burden of proof to overcome this presumption.

11. Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:

(a) indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense, except:

(i) proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or

(ii) where the Company has joined in or the Board has consented to the
initiation of such proceedings.

 

-10-



--------------------------------------------------------------------------------

(b) indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

(c) indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute, state law
or other law, in each case to the extent applicable.

(d) indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements under Section 304 of
the Sarbanes-Oxley Act of 2002 in connection with an accounting restatement of
the Company or the payment to the Company of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

12. Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on Indemnitee without Indemnitee’s prior written consent. The
Company shall not, without the prior written consent of Indemnitee, effect any
settlement of any Claim relating to an Indemnifiable Event which Indemnitee is
or could have been a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of Indemnitee from all
liability on all claims that are the subject matter of such Claim.

13. Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director, officer,
employee or agent of the Company and shall continue thereafter (i) so long as
Indemnitee may be subject to any possible Claim relating to an Indemnifiable
Event (including any rights of appeal thereto) and (ii) throughout the pendency
of any proceeding (including any rights of appeal thereto) commenced by
Indemnitee to enforce or interpret his or her rights under this Agreement, even
if, in either case, he or she may have ceased to serve in such capacity at the
time of any such Claim or proceeding.

14. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, the law of
the State of Delaware, any other contract or otherwise (collectively, “Other
Indemnity Provisions”); provided, however, that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

15. Liability Insurance. For the duration of Indemnitee’s service as a director
or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to obtain and
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is

 

-11-



--------------------------------------------------------------------------------

substantially comparable in scope and amount to that provided by the Company’s
current policies. The insurance provided pursuant to this Section 15 shall be
primary insurance to Indemnitee for any Indemnifiable Event and/or Expense to
which such insurance applies. In all policies of directors’ and officers’
liability insurance maintained by the Company, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors, if
Indemnitee is a director, or of the Company’s officers, if Indemnitee is an
officer (and not a director) by such policy. Upon request, the Company will
provide to Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.

16. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

17. Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all papers required and
shall do everything that may be necessary, in each case as may be reasonably
requested by the Company, to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

18. Amendments; Waivers. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or delay in exercising any right or remedy hereunder shall constitute a
waiver thereof.

19. Enforcement and Binding Effect.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(b) Without limiting any of the rights of Indemnitee under any Other Indemnity
Provisions as they may be amended from time to time, this Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written and implied, between the parties hereto with respect to the subject
matter hereof.

(c) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to

 

-12-



--------------------------------------------------------------------------------

assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

20. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

21. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:

(a) if to Indemnitee, to the address set forth on the signature page hereto.

(b) if to the Company, to:

Harbor Diversified, Inc.

Attn: Chief Executive Officer

W6390 Challenger Drive, Suite 203

Appleton, WI 54914-9120

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to be
effective upon receipt.

22. Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Delaware Court
and not in any other state or federal court in the United States or any other
country, (b) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement and (c) waive, and agree not to plead or make, any claim
that the Delaware Court lacks venue or that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

23. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

COMPANY:

 

HARBOR DIVERSIFIED, INC.

 

By:                                                                
                                                          

 

Name:                                                                
                                                    

 

Its:                                                                
                                                           

 

INDEMNITEE:

 

 

 

 

  (Print Name)  

Address:                                                              
                                               

 

                                                               
                                                             

 

                                                               
                                                             

 